Citation Nr: 0913395	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to March 1967 
and from March 1985 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A Notice of 
Disagreement was received in February 2005, a Statement of 
the Case was issued in September 2005, and a Substantive 
Appeal was received in October 2005.  The Veteran testified 
at an informal RO hearing in May 2006.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


REMAND

In a communication received in March 2009 with attached 
medical reports, the Veteran essentially outlined what he 
perceives to be an increase in the severity of his various 
service-connected disabilities and the resulting impact on 
his ability to obtain gainful employment.  

The Board notes that service connection has been established 
for several disabilities and that a combined service-
connected disability rating of 80 percent has been assigned.  

In May 2008, the Veteran underwent VA examination for the 
express purpose of ascertaining the effect of his various 
service-connected disabilities on his employability.  The 
examiner noted that the claims file was not available and not 
reviewed.  Under the circumstances of this case, the Board 
believes the adequacy of the May 2008 examination may be 
questioned.  

In view of the newly received evidence suggesting an increase 
in severity of service-connected disabilities and the 
questionable adequacy of the May 2008 examination, the Board 
believes additional examination is necessary to fully assist 
the Veteran with his appeal. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the impact of his service-
connected disabilities on his ability to 
obtain and retain substantially gainful 
employment consistent with his education 
and work experience.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  The examination should 
address the current severity of all 
service-connected disabilities and the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the service-connected disabilities 
preclude substantially gainful employment 
consistent with the Veteran's education 
and work experience. 

2.  After completion of the above, the RO 
should review the expanded record, to 
include all evidence received since the 
September 2008 supplemental statement of 
the case, and determine if the Veteran's 
individual unemployability claim can be 
granted.  If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



